PER CURIAM.
In this workers’ compensation ease, the claimant appeals, and the employer and servicing agent cross-appeal. The claimant argues that the order of the judge of compensation claims does not include adequate findings of fact to support the denial of his claim seeking permanent total disability benefits. In their cross-appeal, the employer and servicing agent argue that the judge of compensation claims erred when he ordered them to pay for continued medical treatment after finding that the claimant had suffered only a temporary exacerbation of a previous injury, with no permanent impairment.
Having reviewed the record, we conclude that the order does contain adequate findings of fact, and that the findings are supported by competent, substantial evidence. Accordingly, we affirm as to the claimant’s appeal. However, we reverse that portion of the order which directed the employer and servicing agent to pay for continued medical treatment. Because the judge of compensation claims found that the industrial accident had caused only a temporary exacerbation of injuries previously suffered by the claimant in an automobile accident, with no permanent impairment, the industrial accident was not the major contributing cause of either the claimant’s disability or his need for treatment. Accordingly, it was error to award further medical treatment. § 440.09(l)(b), Fla. Stat. (Supp.1994).
The denial of the claim seeking permanent total disability benefits is affirmed. The award of continued medical treatment is reversed.
AFFIRMED IN PART and REVERSED IN PART.
ERVIN, WOLF and WEBSTER, JJ„ CONCUR.